”     .
                                                                        p.-   53’8




             OFFICE   OF ‘tklE AlTONNEY   BENENAL. OF 7Ex.U
                                  AUemN                  .       ..c ,’
                                                                     ‘. t
-*--
                                                             0    **
                                                ,




       muohhanlrr tar lny other ‘purpo~~e
                                        wh~tsoevtr 18 haroby Pro-
       hlbited;. . . prori6.a further th:t when thafbit<WZ furi6
                                                                            c   -.
    I          -

                                                                                     5%




-




                 l9i.m -8   mbaltt.4 to thfr daputmrnt  by th4
        city Sean al-y4na Tru4urer ot thb city ot Ar4n448 Parr
        on Auglutt 4, 1940, an 4pplio4tlaator r4fuaQlag bon44
        in the mm at ?3woa ‘Chouslnd Doll4rr ($ll,OOO.OO)to bo-
        00188duo and pw8blo 0oteb.r1, 1940. A8 roroaledby tha ,
        reoord in aala oau thrra ns than on haad in the Anklry
        trurdarwB.ll 0md.r ~   it  a8 crud by the This ;8~th
        k~l414t4a-4 a rrdtloioat 444 ot monof to ntin   J     -
        8tandln& boad8'i401u4i4&the N4t44 Thou44nb mll4r l?4-
        tuna*   130~28 mqu48trd ~143 thtaw-0  184~4a 4t rid tim0.
        Bl*ra hate bun  a0 boar ot &am48   P448 rulmftt*d  t4 thfr
        4op*rt4l*lIt #ill0
                         8dd
                           4 da te,u& d lino e
                                             tr o rB a ld
                                                        no o r dtt
        $ 8
          appannt      that     thora   fr aut~iolrat   mo a r in
                                                               y th er lnk inf g
        tun4 arrrtod       the Aot by thr thirtpslxth Lmgi8l4tum
                        under
        to ntin 111 outrt4idfng bond4 totad thomua~or, raid Aot
        by rirtue 0r it8 own term4 au4e4 to be opsr8tirr and the
        donation8 thornin mndr have aoared.

                   Yo ule, thrmforr,   86rl406 that in the oplnloa
        of this ae~rtmant ou ahaUl6 (Lireottha Tax &88e@aOr-
        Collrotor to p4y 4lI: stat4 8a ~414r4~ turr  00ii00toa
                      couatynot nqulr.6 to pay the out4t4ndiry
                                                                in
        aaa pdriolo
        bond8 i8auma unaor 8814 Aot to the Tru8umr    ot the 6trt.a
        Or Texa8 ~8 nqulx'4d by 14wr
                                                    your* wry truly
                                                ATTC~Y OXRRRAL CF TEXA6